Citation Nr: 0618603	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  98-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical and lumbar 
degenerative disc disease with spondylosis, to include as 
secondary to service-connected cerebral palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
December 1975 and July 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for cervical and lumbar degenerative disc disease 
with spondylosis and neuropathy.

The veteran testified before the undersigned Veterans Law 
Judge during a Board hearing via video conference technology 
in November 2003.  A transcript of the hearing is of record.  
In March 2004, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits and applies to this remand.

The Board notes that initially the veteran had claimed 
service connection for two disabilities:  cerebral palsy and 
a lumbar and cervical spine disability with neuropathy.  In 
February 2005, the RO awarded the veteran service connection 
for encephalopathy/peripheral neuropathy of the bilateral 
upper and lower extremities resulting from the aggravation of 
the veteran's cerebral palsy.  Further, the December 2004 VA 
examiner opined that the veteran's neuropathy was a result of 
the veteran's cerebral palsy and not his degenerative disc 
disease of the cervical spine and lumbar spine.  However, the 
examiner did not opine as to whether the veteran's 
degenerative disc disease of the cervical and lumbar spine 
was caused or aggravated by the veteran's cerebral palsy or 
his service.  Included in the record are several letters from 
the veteran's private physician, S.D., M.D., stating that the 
veteran's cerebral palsy affected his neck and back.  Letters 
from this private physician are dated in October 1999, 
November 1999, January 2000, May 2000, July 2000, and May 
2001.  The veteran also stated in a June 2005 statement that 
his cerebral palsy affected his joints and his body was 
degenerating with time.  Therefore, the Board finds that a VA 
examination is necessary to determine whether the veteran's 
degenerative disc disease of the lumbar and cervical spine 
was caused or aggravated by the veteran's service-connected 
cerebral palsy.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability).

As the veteran has claimed that his lumbar and cervical spine 
disability were either caused or aggravated by his cerebral 
palsy, the Board finds that VCAA notification is necessary 
explaining the requirements necessary to support claims of 
service connection as secondary to a service-connected 
disability, what evidence VA will attempt to obtain on the 
veteran's behalf, and what evidence the veteran is 
responsible to provide, is necessary, according to 38 C.F.R. 
§ 3.159(b)(1).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal, which is entitlement to service 
connection for cervical and lumbar 
degenerative disc disease with 
spondylosis, to include as secondary to 
service-connected cerebral palsy; an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should comply with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.

2.  The veteran should be afforded a VA 
examination to determine whether his 
service-connected cerebral palsy at least 
as likely as not caused or aggravated his 
degenerative disc disease of the lumbar 
and cervical spine.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folders 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The physician is 
requested to identify all existing lumbar 
spine and cervical spine pathology and 
indicate whether any of the nonservice-
connected lumbar and cervical spine 
disorders are caused by, or aggravated 
(worsened) by the service-connected 
cerebral palsy.  Adequate reasons and 
bases are to be provided with any opinion 
rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2005).

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

